DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
 	Provisional Application 61/906,121 fails to provide support for the subject matter of claims 1-20.
 	Therefore, present claims 1-6, 8-11, 13, 21-27 are deemed to have an effective filing date of 04/25/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 3, 7 are vague and indefinite because the term “anti-slip” is unclear and confusing.  The use of the term “anti” in conjunction with the term “slip” implies that the agent functions to prevent or reduce slip (i.e., increasing the tendency to block or stick) while the materials disclosed as “anti-slip agents” in the specification are generally utilized in the art to reduce blocking or sticking (i.e., slip-promoting or anti-blocking agents).
 	Claims 5, 18 are vague and indefinite because the phrase “1,3-benzenedicarboxylic acid, 5-sulfo-, 1,3-dimethyl ester sodium salt, polymer and” is unclear and confusing because of the inconsistent and confusing use of commas. Furthermore, it is unclear whether the term “polymer” is a typographical error, or whether the claim requires “1,3-benzenedicarboxylic acid, 5-sulfo-, 1,3-dimethyl ester sodium salt” to be a polymeric compound, or whether the claims requires an additional unspecified “polymer” component in the copolyester.  The Examiner suggest that Applicant use semicolons to clearly separate the individual components forming the copolyester.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
 	claims 1-18 of U.S. Patent No. 11,028,299 (YUAN ET AL).
 	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,028,299 claims a coated polymer film, wherein the coating contains the components as recited in present application claims 1-9, and the base film have the characteristics and composition as recited in present application claims 1, 12-13, 16.
	Features not explicitly claimed are known in the art.
 	Regarding claim 14, one of ordinary skill in the art would have selected the amount of antistatic agents in the coatings claimed in U.S. Patent No. 11,028,299 in order to obtain the optimal surface conductivity for specific printing methods (e.g., electrostatic printing, etc.).
	Regarding claim 15, one of ordinary skill in the art would have used clear base films as substrates for the coatings claimed in U.S. Patent No. 11,028,299 if an opaque or colored substrate is not specifically required or desired.
	Regarding claims 17-18, it is well known in the art to apply antistatic coatings to polymeric films “in-line” (i.e., between stretching stages of the base film).
 	
Claim 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
 	claims 1-18 of U.S. Patent No. 11,028,299 (YUAN ET AL).
 		as applied to claim 1 above,
	and further in view of HARADA ET AL (US 5,395,677).
	HARADA ET AL discloses that it is well known in the art that for effective usage in electrophotographic printing, print-receptive coatings should have surface resistivity values of 109-1013 ohm/square, and that the desired surface resistivity values can be obtained with the appropriate use of antistatic agents.  (line 12-31, col. 5; line 4-26, col. 6; line 23-35, col. 7; line 45-58, col. 8; etc.)
	Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of antistatic agents in the antistatic coatings claimed in U.S. Patent No. 11,028,299 in order to optimize the surface resistivity of the coated film for specific printing methods (e.g., electrostatic printing, etc.).

Claims 19-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
 	claims 1-18 of U.S. Patent No. 11,028,299 (YUAN ET AL).
 		as applied to claims 1-18 above,
	and further in view of MONTE (US 5,659,058),
	and further in view of KAWANO ET AL (US 5,478,631) or OKADA ET AL (US 5,908,688).
	MONTE ‘058 discloses that it is well known in the art that zirconate compounds are useful antistatic agents which are: soluble in many resins (e.g., polyesters, etc.); colorless; thermally stable; do not “bloom” or migrate; and whose antistatic properties are not dependent on atmospheric moisture.  (Abstract; line 5-15, col. 4; line 66, col. 4 to line 20, col. 5; line 33-42, col. 5; line 36-52, col. 6; etc.)
	KAWANO ET AL discloses that it is well known in the art to incorporate pigments (e.g., metal oxides such as porous silica, with typical particle sizes as low as 0.1 micron, etc.) in coatings in order to improve or enhance ink absorption. (line 18-52, col. 5; line 1-5, col. 6; line 22-40, col. 7; etc.)tes, whereinstrates, whereinatings etc.)666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
	OKADA ET AL discloses that it is well known in the art to incorporate inorganic particles (e.g., metal oxide particles) with typical particle sizes of 10-500 nm in typical amounts of 3-25 wt% as anti-blocking agents in antistatic coatings.  (OKADA ET AL, line 14, col. 5 to line 11, col. 6; line 32-51, 63-68, col. 6; etc.)
	Regarding claim 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of other known antistatic agents such as the zirconate compounds of MONTE ‘058 in the coatings claimed in U.S. Patent No. 11,028,299 in order to further enhance or improve the antistatic properties (e.g., making the antistatic properties of the claimed coatings less affected by atmospheric moisture; avoid undesirable coloration in the claimed coatings; etc.).
 	Further regarding claim 19, one of ordinary skill in the art would have incorporated effective amounts of other known additives (e.g., submicron metal oxide particles as suggested by KAWANO ET AL) as pigments in the coatings claimed in U.S. Patent No. 11,028,299 in order to modify the coloration and/or appearance of said coatings for specific applications, and/or to enhance ink or toner receptivity.
	Alternatively, further regarding claim 19, one of ordinary skill in the art would have incorporated effective amounts of other known additives (e.g., submicron metal oxide particles as suggested by OKADA ET AL) as anti-blocking agents in the coatings claimed in U.S. Patent No. 11,028,299 in order to improve film handling properties.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1-2, 5-7, 10-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ABE ET AL (US 6,017,610),
 	in view of GEORGE ET AL (US 2003/0124367),
 	in view of JESBERGER ET AL (US 2007/0134470),
	and in view of CLECKNER ET AL (US 5,789,123),
	and in view of KAWANO ET AL (US 5,478,631).
	ABE ET AL discloses a laminated (i.e., coated) film comprising:
• a polymer base film (e.g., polyester films, voided films, etc.);

• a coating comprising: 

(i) 100-2000 parts by weight sulfonated polyester (corresponding to the recited “an anti-static agent”) based on 100 parts sulfonated polyaniline; wherein the sulfonated polyester is derived from: 

- terephthalic acid (i.e., 1,4-benzenedicarboxylic acid) and/or dimethyl terephthalate (i.e., dimethyl 1-4-benzenedicarboxylate);
 
- sodium 5-sulfoisophthalic acid (i.e., 1,3-benzenedicarboxylic acid, 5-sulfo-, sodium salt) or sodium 5-sulfoisophthalate; 

- ethylene glycol (i.e., 1,2-ethanediol); 

- diethylene glycol (i.e., 2,2′-oxybisethanol);

- optionally other monomers (e.g., polyethylene glycol; etc.); 

(ii) up to 1000 parts of one or more additional polymers (e.g., polyvinyl ether resins such as polyvinyl methyl ether and polyvinyl ethyl ether; polyacrylic acid resins; etc.) based on 100 parts sulfonated polyaniline;

(iii) up to 4000 parts of optional additives, (e.g., metal oxide particles; organic particles such as polyacrylate particles; etc.) based on 100 parts sulfonated polyaniline.

The coating has a typical thickness of 0.01-10 microns, and is applied to at least one surface of the polymer base film.  The coated film can be formed by: applying the coating composition to the base film; stretching the coated base film; and drying the coating composition. (entire document, e.g., line 7-27, col. 1; line 55, col. 1 to line 10, col. 2; line 30-65, col. 3; line 22, col. 5 to line 12, col. 6; line 13-30, 61-68, col. 8; line 18-62, col. 9; line 21-40, col. 10; line 45-50, col. 13; etc.)  However, the reference does not specifically disclose the recited adhesion promoter or print-enhancing agent.
 	GEORGE ET AL ‘367 discloses that it is well known in the art that sulfonated copolyesters derived from terephthalic acid, 5-sulfo-isophthalic acid, ethylene glycol, diethylene glycol, and polyethylene glycol have useful antistatic properties and can function as antistatic agents in coating compositions.  (paragraph 0008-0022, etc.)
 	JESBERGER ET AL ‘470 discloses that it is well known in the art to utilize white biaxially oriented polyester films comprising layers containing 3-15 wt% of white pigment (e.g., titanium dioxide, barium sulfate, etc., with typical particle sizes of 0.05-0.5micron) as substrates for functional coatings (e.g., antistatic, printable, etc., -- for example, coatings containing sulfonated copolyesters, etc.), wherein the coatings can be applied to one or both surfaces of the film.  (paragraph 0008-0014, 0024-0027, 0045, etc.)
	CLECKNER ET AL ‘123 discloses that it is well known in the art to utilize ethylene acrylic acid copolymers as a component in coatings to improve adhesion to liquid toners and printability using conventional electrostatic printing methods, wherein a typical ethylene acrylic acid copolymer has an acrylic acid content of 5-35 wt% acrylic acid.  The reference further discloses that it is well known in the art to incorporate inorganic particles (e.g., silica, etc.) with particles sizes of 2-9 microns in typical amounts of 0.3-7 wt% in coatings in order to provide anti-blocking characteristics.  (line 19-57, col. 1; line 66, col. 2 to line 11, col. 3; line 18-36, col. 3; line 22-37, col. 4; line 13-18, 29-50, col. 55; etc.)
 	KAWANO ET AL discloses that it is well known in the art to utilize water soluble polymeric binders (e.g., polyvinyl methyl ether, etc.) in coatings for film substrates in order to increase the ability of the layer to absorb water-based inks and improve the resolution of printed images with such inks.  The reference further discloses that it is well known in the art to incorporate pigments (e.g., metal oxides such as silica, with typical particle sizes as low as 0.1 micron, etc.) in order to improve or enhance ink absorption. (line 18-52, col. 5; line 1-5, col. 6; line 22-40, col. 7; etc.)tes, whereinstrates, whereinatings etc.)111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111
  	Regarding claim 1-2, 5, 10-13, 16-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sulfonated copolyesters with at least some antistatic properties as disclosed in GEORGE ET AL ‘367 as the sulfonated copolyester component in the coatings of ABE ET AL in order to produce coatings with excellent antistatic properties.  
	Further regarding claims 1-2, it would have been obvious to incorporate a combination of effective amounts of known adhesion-promoting materials as disclosed in CLECKNER ET AL ‘123 and effective amounts of known print-enhancing resins as disclosed in KAWANO ET AL in the antistatic coatings of ABE ET AL in order to enhance various printing properties (e.g., receptivity to toners, printability and image definition, etc.) in addition to improving adhesion of the coating to the base film layer and also providing enhanced receptivity to both ink-type and toner-type printing materials, thereby providing the coated films with increased printing utility (i.e., by allowing high quality printing via either toner-type printing methods or ink-type printing methods) combined with excellent antistatic properties (e.g., for packaging applications, etc.).  Additionally, since ABE ET AL discloses coating compositions containing: 100 parts sulfonated polyaniline; 100-2000 parts by weight of a thermoplastic resin (i.e., sulfonated copolyester); up to 1000 parts by weight of additional polymers (e.g., polyvinyl methyl ether, polyacrylic acid-type resins, etc.); and up to 4000 parts other additives (e.g., metal oxide particles; organic particles such as acrylate particles, etc.); ABE ET AL discloses coating layers containing a combination of additional resins (i.e., polyvinyl methyl ether, polyacrylic acid-type resins) in weight percentages which at least partially overlap the claimed combined range of 30 wt% (20% adhesion promoter + 10% print enhancing agent) to 90 wt% (55% adhesion promoter + 35% print enhancing agent).
	Further regarding claims 1, 11, one of ordinary skill in the art would have utilized polyester films containing effective amounts of known white pigments as suggested by JESBERGER ET AL ‘470 as the polymer base film for the coatings of ABE ET AL in order to produce colored films with printable, antistatic surfaces useful for packaging, displays, etc.  
	Regarding claim 5, 18, one of ordinary skill in the art would have used known dimethyl ester derivatives of dicarboxylic acids (e.g., terephthalic acid, 5-sulfoisophthic acid, etc.) to provide the sulfonated copolyesters in the coatings of ABE ET AL.
	Regarding claim 6, since it is well known in the art that sulfonic-type and sulfonate-type groups are anionic in nature, sulfonated copolyesters with antistatic properties as disclosed in ABE ET AL and GEORGE ET AL ‘367 constitute anionic-type antistatic agents.
 	Regarding claim 7, one of ordinary skill in the art would have incorporate effective amounts of known anti-blocking particles (e.g., silica particles as suggested by CLECKNER ET AL ‘123) in the antistatic coatings of ABE ET AL in order to reduce film blocking or sticking.
	Regarding claims 10, 16, one of ordinary skill in the art would have applied the antistatic coatings of ABE ET AL to both sides of a pigment-containing base film as suggested by JESBERGER ET AL ‘470 in order to provide both surfaces with desirable antistatic properties.
 	Regarding claim 15, one of ordinary skill in the art would have used clear base films as substrates for antistatic coatings of ABE ET AL if an opaque or colored substrate is not specifically required or desired.

Claims 3-4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ABE ET AL (US 6,017,610), in view of GEORGE ET AL (US 2003/0124367), in view of JESBERGER ET AL (US 2007/0134470), and in view of CLECKNER ET AL (US 5,789,123), and in view of KAWANO ET AL (US 5,478,631), 
	 	as applied to claims 1-2, 5-7, 10-13, 15-18 above,
	and further in view of CHANG ET AL (US 6,121,382).
 	and further in view of MIYAZAKI ET AL (US 2008/0311385) or OKADA ET AL (US 5,908,688).
	CHANG ET AL discloses that it is well known in the art to incorporate additives (e.g., but not limited to, crosslinking agents, etc.) in typical total amounts up to 5 parts by weight in printable coatings.  (line 6-40, col. 4; etc.).
 	MIYAZAKI ET AL discloses that it is well known in the art to use melamine-type crosslinking agents in antistatic coatings comprising sulfonated copolyesters. (MIYAZAKI ET AL, paragraph 0058-0061, 0084, etc.) 
 	OKADA ET AL discloses that it is well known in the art to use melamine-type crosslinking agents in antistatic coatings comprising sulfonated copolyesters.  The reference further discloses that it is well known in the art to incorporate inorganic particles (e.g., metal oxide particles) with typical particle sizes of 10-500 nm in typical amounts of 3-25 wt% as anti-blocking agents in antistatic coatings.  (OKADA ET AL, line 14, col. 5 to line 11, col. 6; line 32-51, 63-68, col. 6; etc.)
	Regarding claims 3-4, 8-9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known additives such as crosslinking agents as suggested in CHANG ET AL in the antistatic coatings of ABE ET AL in order to obtain the benefits commonly associated with crosslinking (e.g., improved moisture resistance, improved abrasion resistance, improved hardness, etc.).
	Further regarding claims 3, 8, it would have been obvious to incorporate a combination of effective amounts of known adhesion-promoting materials as disclosed in CLECKNER ET AL ‘123 and effective amounts of known print-enhancing resins as disclosed in KAWANO ET AL in the antistatic coatings of ABE ET AL in order to enhance various printing properties (e.g., receptivity to toners, printability and image definition, etc.) in addition to improving adhesion of the coating to the base film layer and also providing enhanced receptivity to both ink-type and toner-type printing materials, thereby providing the coated films with increased printing utility (i.e., by allowing high quality printing via either toner-type printing methods or ink-type printing methods) combined with excellent antistatic properties (e.g., for packaging applications, etc.).  Additionally, since ABE ET AL discloses coating compositions containing: 100 parts sulfonated polyaniline; 100-2000 parts by weight of a thermoplastic resin (i.e., sulfonated copolyester); up to 1000 parts by weight of additional polymers (e.g., polyvinyl methyl ether, polyacrylic acid-type resins, etc.); and up to 4000 parts other additives (e.g., organic particles such as acrylate particles, etc.); ABE ET AL discloses coating layers containing a combination of additional resins (i.e., polyvinyl methyl ether, polyacrylic acid-type resins) in weight percentages which at least partially overlap the claimed combined range of 30 wt% (20% adhesion promoter + 10% print enhancing agent) to 90 wt% (55% adhesion promoter + 35% print enhancing agent).
	Regarding claim 9, one of ordinary skill in the art would have utilized effective amounts of known crosslinking agents such as melamine as suggested by MIYAZAKI ET AL and OKADA ET AL in the coatings of ABE ET AL in order to obtain the benefits commonly associated with crosslinking (e.g., improved moisture resistance, improved abrasion resistance, improved hardness, etc.).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ABE ET AL (US 6,017,610), in view of GEORGE ET AL (US 2003/0124367), in view of JESBERGER ET AL (US 2007/0134470), and in view of CLECKNER ET AL (US 5,789,123), and in view of KAWANO ET AL (US 5,478,631), 
	 	as applied to claim 1 above,
	and further in view of HARADA ET AL (US 5,395,677).
	HARADA ET AL discloses that it is well known in the art that for effective usage in electrophotographic printing, print-receptive coatings should have surface resistivity values of 109-1013 ohm/square, and that the desired surface resistivity values can be obtained with the appropriate use of antistatic agents.  (line 12-31, col. 5; line 4-26, col. 6; line 23-35, col. 7; line 45-58, col. 8; etc.)
	Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known antistatic agents in the antistatic coatings of ABE ET AL in order to optimize the surface resistivity of the coated film for specific printing methods (e.g., electrostatic printing, etc.).
 	
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ABE ET AL (US 6,017,610), in view of GEORGE ET AL (US 2003/0124367), in view of JESBERGER ET AL (US 2007/0134470), and in view of CLECKNER ET AL (US 5,789,123), and in view of KAWANO ET AL (US 5,478,631), 
	 	as applied to claims 1-2, 5-7, 10-13, 15-18 above,
 	and further in view of CHANG ET AL (US 6,121,382),
 	and further in view of MIYAZAKI ET AL (US 2008/0311385) or OKADA ET AL (US 5,908,688),
		as applied to claims 3-4, 8-9 above,
	and further in view of MONTE (US 5,659,058).
	MONTE ‘058 discloses that it is well known in the art that zirconate compounds are useful antistatic agents which are: soluble in many resins (e.g., polyesters, etc.); colorless; thermally stable; do not “bloom” or migrate; and whose antistatic properties are not dependent on atmospheric moisture.  (Abstract; line 5-15, col. 4; line 66, col. 4 to line 20, col. 5; line 33-42, col. 5; line 36-52, col. 6; etc.)
	Regarding claims 19-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of other known antistatic agents such as the zirconate compounds of MONTE ‘058 in the antistatic coatings of ABE ET AL in order to further enhance or improve the antistatic properties (e.g., making the antistatic properties of the ABE ET AL coatings less affected by atmospheric moisture; avoid undesirable coloration in the ABE ET AL coatings; etc.).
	Further regarding claim 19, one of ordinary skill in the art would have incorporated effective amounts of other known additives (e.g., submicron metal oxide particles as suggested by KAWANO ET AL) as pigments in the in the antistatic coatings of ABE ET AL in order to modify the coloration and/or appearance of said coatings for specific applications, and/or to further enhance ink or toner receptivity.
 	Alternatively, further regarding claim 19, one of ordinary skill in the art would have incorporated effective amounts of other known additives (e.g., submicron metal oxide particles as suggested by OKADA ET AL) as anti-blocking agents in the antistatic coatings of ABE ET AL in order to improve film handling properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	SUGERMAN ET AL (US 4,715,968) and HOLLEY (US 5,508,343) disclose zirconate antistatic agents.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 27, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787